IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                          STATE V. LUX


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                STATE OF NEBRASKA, APPELLEE,
                                                V.

                                   JACOB M. LUX, APPELLANT.


                              Filed April 13, 2021.   No. A-20-454.


        Appeal from the District Court for Box Butte County: TRAVIS P. O’GORMAN, Judge, on
appeal thereto from the County Court for Box Butte County: PAUL G. WESS, Judge. Judgment of
District Court affirmed.
       Bell Island, of Island Law Office, P.C., L.L.O., for appellant.
       Douglas J. Peterson, Attorney General, and Jordan Osborne for appellee.


       PIRTLE, Chief Judge, and MOORE and BISHOP, Judges.
       PIRTLE, Chief Judge.
                                       INTRODUCTION
        Jacob M. Lux appeals from the order of the district court for Box Butte County which
affirmed the decision of the county court overruling his motion for absolute discharge. Lux argues
that the court incorrectly found that a continuance granted to the State was excludable time for
purposes of speedy trial calculations. Based upon the reasons that follow, we affirm.
                                        BACKGROUND
       On March 15, 2019, the State filed a complaint in the county court for Box Butte County
which charged Lux with one count of first offense driving under the influence (over .15), a Class
W misdemeanor, and one count of unlawful display of plates, a Class III misdemeanor.




                                               -1-
         On April 29, 2019, Lux filed a motion to suppress evidence. In the motion, Lux challenged,
inter alia, the warrantless search and seizure of his blood by law enforcement. On July 1, the county
court issued a written order which in part overruled and in part sustained Lux’s motion to suppress.
Relevant to this appeal, the county court found that Lux’s constitutional rights had been violated
by the warrantless search and seizure of his blood, and the court ordered that the results of the
blood tests would be inadmissible at trial.
         The county court set the case for a jury trial which was scheduled to begin on October 7,
2019. On August 23, the State filed a motion to vacate, requesting that the county court vacate its
prior order which suppressed evidence of Lux’s blood draw and analysis. After a hearing on
September 5, the county court took the State’s motion under advisement. On September 18, the
county court issued an order which denied the State’s motion to vacate, but which also
“reconsidered” the suppression order, ultimately reversing its initial ruling and holding that
evidence related to Lux’s blood draw would be admissible at trial.
         On September 23, 2019, the State filed a motion to continue the jury trial on the grounds
that the analyst who had tested Lux’s blood sample was unavailable for the October 7 trial date.
At a hearing that same day, the State informed the court that it had attempted to contact the analyst
immediately after the court had issued the order reversing the suppression order but had been
unable to reach her because she was out of the office. Prior to the hearing, the State had spoken
with the analyst, who said she was unavailable on October 7 because she was scheduled to testify
at a different trial. Immediately after this phone conversation, the State filed its motion to continue.
         Lux objected to the State’s motion to continue. Lux argued that the State had failed to offer
evidence in support of its motion, and he further argued that because the State had filed a motion
to vacate the court’s suppression order, it should have anticipated that the analyst’s testimony
might be required at trial. Lux’s counsel advised the court that if the matter were continued, he
would not be available for trial until at least November 18, 2019. The county court told the parties
that if a continuance were granted, December 2 would be the first available day for a jury trial on
the court’s calendar. The county court granted the State’s motion, and it ordered a jury trial to be
set for December 2. Lux did not object to the December 2 trial date.
         On December 2, prior to the start of trial, Lux filed a motion for absolute discharge, alleging
that his right to a speedy trial had been violated. After a hearing where both parties submitted
exhibits, the county court issued a written order. Relevant to this appeal, the State submitted the
sworn affidavit of the lab analyst, and the contents of the affidavit were consistent with the
prosecutor’s unsworn statements at the hearing on the State’s motion to continue. Lux did not
object to the receipt of the affidavit into evidence.
         The county court issued an order overruling Lux’s motion for absolute discharge. The order
found that the State’s use of unsworn statements to support its motion to continue deprived Lux of
a technical right, but not an essential legal right. The court also noted that at the hearing on the
motion for absolute discharge, the State had offered into evidence the sworn affidavit of the
analyst, the contents of which did not materially vary from the arguments made at the hearing on
the motion to continue. The order further found that the continuance was justified in light of the
fact that the court had previously entered an order suppressing the results of Lux’s blood test but
then had later “extraordinarily” reversed the suppression order. The court found that the State had



                                                 -2-
taken immediate steps to determine the witness’ availability for trial and had filed its motion to
continue as soon as it learned the witness would not be able to testify on October 7.
         Lux appealed the order of the county court to the district court. In a written opinion, the
district court affirmed the order of the county court which overruled Lux’s motion for absolute
discharge. The district court found that after the county court reversed its suppression order, the
analyst became a material witness, and that the State had acted with due diligence in attempting to
secure the witness’ presence at trial. The district court further found that the reversal of the
suppression order shortly before a scheduled trial was an “exceptional circumstance” which
justified both the grant of the continuance and the exclusion of the time from speedy trial
calculations.
         Lux now appeals the order of the district court.
                                   ASSIGNMENTS OF ERROR
       Lux assigns that the district court erred in affirming the order of the county court which
overruled his motion for absolute discharge
                                    STANDARD OF REVIEW
        In an appeal of a criminal case from the county court, the district court acts as an
intermediate court of appeals, and its review is limited to an examination of the record for error or
abuse of discretion. State v. Thalken, 299 Neb. 857, 911 N.W.2d 562 (2018). Both the district court
and a higher appellate court generally review appeals from the county court for error appearing on
the record. Id. When reviewing a judgment for errors appearing on the record, an appellate court’s
inquiry is whether the decision conforms to the law, is supported by competent evidence, and is
neither arbitrary, capricious, nor unreasonable. Id. When deciding appeals from criminal
convictions in county court, we apply the same standards for review that we apply to decide
appeals from criminal convictions in district court. Id.
        Generally, a trial court’s determination as to whether charges should be dismissed on
speedy trial grounds is a factual question which will be affirmed on appeal unless clearly
erroneous. State v. Blocher, 307 Neb. 874, 951 N.W.2d 499 (2020). But statutory interpretation
presents a question of law, which an appellate court reviews independently of the lower court’s
determination. Id.
                                            ANALYSIS
         Lux argues that the district court erred in affirming the county court’s order on the motion
for absolute discharge because (1) the county court applied an incorrect standard of proof, (2) the
State failed to establish that it exercised due diligence to secure the witness for trial, and (3) the
State failed to submit evidence which demonstrated Lux could not be brought to trial prior to the
expiration of his speedy trial clock.
         Lux’s argument relies upon the interpretation and application of Nebraska’s statutory
provisions regarding continuances in the context of a criminal defendant’s statutory right to speedy
trial. Thus, we begin by recalling these provisions.
         Neb. Rev. Stat. § 29-1206 (Reissue 2016) states that “[a]pplications for continuances shall
be made in accordance with section 25-1148” and that in criminal cases, “the court shall grant a



                                                -3-
continuance only upon a showing of good cause and only for so long as necessary, taking into
account not only the request or consent of the prosecution or defense, but also the public interest
in prompt disposition of the case.” Neb. Rev. Stat. § 25-1148 (Reissue 2016) provides that an
application for continuance shall be made by a written motion
       setting forth the grounds upon which the application is made, which motion shall be
       supported by the affidavit or affidavits of person or persons competent to testify as
       witnesses under the laws of this state, in proof of and setting forth the facts upon which
       such continuance . . . is asked. After the filing of such application and the affidavits in
       support thereof, the adverse party shall have the right to file counter affidavits in the matter.
       Either party may, upon obtaining leave of the court, introduce oral testimony upon the
       hearing of such application. The court may, upon the hearing, in its discretion, grant or
       refuse such application, and no reversal of such cause or proceeding shall be had on account
       of the action of the court in granting or refusing such application except when there has
       been an abuse of a sound legal discretion by the court.

        In Nebraska, a defendant who is not brought to trial before the running of the time for trial,
as extended by excluded periods, shall be entitled to absolute discharge. Neb. Rev. Stat. § 29-1208
(Reissue 2016). The burden of proof is upon the State to show that one or more of the excluded
time periods under Neb. Rev. Stat. § 29-1207(4) (Reissue 2016) are applicable when the defendant
is not tried within 6 months. State v. Chapman, 307 Neb. 443, 949 N.W.2d 490 (2020). To
overcome a defendant’s motion for absolute discharge on speedy trial grounds, the State must
prove the existence of an excludable period by a preponderance of the evidence. Id.
        To calculate the deadline for a trial for speedy trial purposes, a court must exclude the day
the State filed the complaint, count forward 6 months, back up 1 day, and then add any time
excluded under § 29-1207(4). State v. Blocher, supra. In this case, the original complaint was filed
on March 15, 2019. Therefore, the speedy trial deadline before adding any excluded time was
September 15. However, because September 15 fell on a Sunday, the deadline became September
16. Lux filed his motion for absolute discharge on December 2, which was 77 days beyond the
6-month period. We thus consider whether at least 77 days are properly excluded under
§ 29-1207(4) from the speedy trial calculation.
        The parties do not dispute that the time between the filing and the resolution of Lux’s
motion to suppress should be excluded. The motion to suppress was filed on April 30, 2019, and
the county court issued its order on the motion on July 1. This resulted in an excludable period of
63 days which extended the trial deadline to November 18. We now turn to the State’s September
2019 continuance.
Appropriate Standard of Proof.
       Initially, Lux argues that the county court applied the incorrect standard of proof at the
hearing on his motion for absolute discharge. Citing to State v. Kinstler, 207 Neb. 386, 391, 299
N.W.2d 182, 186 (1980), he claims that the State has the burden of proving the existence of an
excludable period of time for speedy trial purposes “by a substantial preponderance of the
evidence.” (Emphasis supplied.) In its order, the county court stated that the State’s burden of
proof is “by a preponderance of the evidence,” citing to State v. Williams, 277 Neb. 133, 761


                                                 -4-
N.W.2d 514 (2009). Although Lux argues that the application of “the wrong standard of proof is
clearly erroneous,” he does not allege how the county court’s analysis would have changed had it
held the State to a “substantial preponderance of the evidence” standard. Brief for appellant at 6.
        The record shows that Lux did not raise this argument either at the trial court level or on
appeal to the district court. Absent plain error, an issue not raised to the district court will not be
considered by an appellate court on appeal. State v. Kays, 289 Neb. 260, 854 N.W.2d 783 (2014).
        Regardless, we note that the rule articulated in State v. Williams, supra, and State v.
Chapman, supra, which omitted the word “substantial” from the applicable burden of proof, has
been used by the Nebraska Supreme Court since at least 1987. See State v. Lafler, 225 Neb. 362,
405 N.W.2d 576 (1987) (citing State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972)).
Considering that State v. Lafler, supra, cited as the source of its standard of proof a case which
included the word “substantial,” we believe that there is no functional difference between
“substantial preponderance of the evidence” and “preponderance of the evidence” for the purposes
of a motion for absolute discharge. We also believe that the county court did not err when it relied
upon more than three decades of Nebraska precedent and applied a preponderance of the evidence
standard to this case. This argument fails.
Evidence of Due Diligence.
        Lux next argues that the State’s September 2019 continuance was improperly counted as
excludable time because the State failed to exercise due diligence when attempting to secure the
lab analyst’s testimony for trial. Section 29-1207(3)(c)(i) provides that a continuance may be
excluded from speedy trial calculations if the continuance “is granted because of the unavailability
of evidence material to the state’s case, when the prosecuting attorney has exercised due diligence
to obtain such evidence and there are reasonable grounds to believe that such evidence will be
available at the later date.” Lux argues that the State was aware of the date of trial, and that at the
time it filed its motion to vacate the county court’s suppression order, it could have secured the
analyst’s presence for that trial date.
        Although not complained of by Lux in this appeal, we mention that at the hearing on its
motion to continue, the State did not support its motion with sworn affidavits or live testimony, in
violation of §§ 29-1206 and 25-1148. However, at the hearing on Lux’s motion for absolute
discharge, the State offered multiple exhibits, including an affidavit authored by the lab analyst
who had tested Lux’s blood sample. In finding that the time attributable to the State’s September
2019 continuance was excludable for speedy trial purposes, both the county court and the district
court relied on State v. Vela-Montes, 19 Neb. App. 378, 807 N.W.2d 544 (2011) (affirmed by State
v. Vela-Montes, 283 Neb. 530, 810 N.W.2d 749 (2012)).
        In State v. Vela-Montes, supra, this court held that even though the State’s request for
continuance was supported only by the prosecutor’s unsworn statements, the defendant had
suffered a deprivation of a mere technical right rather an essential legal right. This court further
determined that the trial court had not abused its discretion in granting the State’s motion for
continuance in light of the fact that the evidence presented at Vela-Montes’ motion for absolute
discharge “did not vary in any material respect from what was adduced at the hearing on the State’s
motion to continue.” State v. Vela-Montes, 19 Neb. App. at 387, 807 N.W.2d at 555. In affirming
the county court’s order, the district court reasoned that the facts in Lux’s case were identical to


                                                 -5-
those in Vela-Montes, and that therefore the county court had not abused its discretion in granting
the State’s September 2019 continuance or in excluding it from speedy trial calculations. Lux does
not challenge these findings in this appeal.
         Rather, Lux now argues that even considering the evidence submitted at the hearing on his
motion for absolute discharge, the State did not meet its burden of proof in showing that it acted
with due diligence. In support of this argument, Lux cites to multiple Nebraska cases pertaining to
the exercise of due diligence to secure a witness’ presence. For example, in State v. Shipler, 17
Neb. App. 66, 758 N.W.2d 41 (2008), this court found that the State had failed to make a showing
that it had exercised due diligence in securing the presence of an allegedly unavailable law
enforcement witness when an upcoming trial date had been known to the parties for over 2 months,
and we therefore determined that the district court erred in excluded the time resulting from the
continuation from speedy trial calculations.
         However, the cases cited by Lux in his brief are factually distinct from the present case.
Here, the issue is not merely that the State was aware of an upcoming trial date and failed to secure
a witness’ presence at trial in advance of that date. It is imperative to note that until September 18,
2019, there was a valid order entered by the county court which suppressed all evidence of Lux’s
blood draw and the results of the blood analysis. Therefore, until September 18, there would have
been no reason for the State to obtain the lab analyst’s presence at trial, except on a conditional or
hypothetical basis. Certainly, prior to September 18, the lab analyst was not a “material” witness
in the State’s case.
         On appeal, Lux suggests that the State should have determined the lab analyst’s availability
as soon as it filed its motion to vacate the suppression order. However, this goes beyond due
diligence. The county court stated that its reconsideration of the suppression order was
“extraordinary,” and the district court’s order likewise found the reversal to be an “exceptional
circumstance.” We believe it would be unduly burdensome to hold that the State did not exercise
due diligence when it failed to obtain the lab analyst’s presence at trial on such a hypothetical
basis, before the county court ruled on the State’s motion to vacate.
         The uncontroverted evidence presented at the hearing on Lux’s motion for absolute
discharge showed that after the county court reversed its suppression order, the State immediately
took steps to secure the lab analyst’s presence at trial. However, the analyst was already scheduled
to testify at another trial and was therefore unavailable, although the analyst’s affidavit stated she
was available the following week. In his brief, Lux does not dispute that the analyst was a material
witness, that the State contacted the analyst immediately following the reversal of the suppression
order, that the analyst was unavailable for the October 7, 2019, trial date, nor that the analyst was
available for the later trial date. We conclude that the State proved by a preponderance of the
evidence that it exercised due diligence in securing the analyst’s presence at trial, especially
considering the unique facts present in this case. This argument fails.
Length of Continuance.
        Finally, Lux assigns that “[e]ven if the continuance was proper, the [S]tate still failed to
show why [it] failed to bring the accused to trial before the expiration of his speedy trial time.”
Brief for appellant at 10. We construe this argument to allege that the State failed to show why a
continuance of approximately 2 months--from October 7, 2019, to December 2, 2019--was


                                                 -6-
necessary and/or reasonable. He claims that the State was required to show “evidence as to the
earliest trial date in order for the time to be excludable.” Brief for appellant at 12. He further claims
that the “substantial preponderance of the evidence failed to show that [Lux] could not be brought
to trial . . . by November 18, 2019.” Id. at 13.
         At the hearing on the State’s motion for continuance, Lux’s counsel indicated that he was
unavailable until at least November 18, 2019. Defense counsel advised the county court “I will tell
you I’m not available for October. It’s not until, I think, the end of November or beginning of
December due to my schedule.” Thus, to the extent that Lux now argues that it was unreasonable
to continue trial until after November 18, this argument is unpersuasive, because the statements of
Lux’s own counsel indicate that the December 2 trial date was a reasonable date given counsel’s
schedule. There is no indication that a trial held prior to November 18 would have been feasible
for Lux’s counsel, nor did Lux’s counsel ever object to the length of the continuance. Moreover,
all of the cases relied upon by Lux in his brief involve excludable periods under § 29-1027(4)(f)
or to continuances made upon motion by the court, rather than under § 29-1207(4)(c)(i), the
specific subsection applied by the county court in this case, which pertains to a continuance granted
when a material witness is unavailable.
         Additionally, the record shows that on appeal to the district court, Lux did not raise the
issue of the length of the delay caused by the continuance. Rather, Lux’s sole argument before the
district court was whether the State had “failed to follow statutorily mandated procedures for
requesting a continuance and because the motion for continuance was support[ed] only by the
unsworn representations of the prosecutor over [Lux’s] objection.” Absent plain error, an issue not
raised to the district court will not be considered by an appellate court on appeal. State v. Kays,
289 Neb. 260, 854 N.W.2d 783 (2014). Because the record shows that Lux did not raise the issue
of the length of the continuance either to the county court or to the district court, we do not consider
this argument. Nor do we find plain error in a period of delay of less than 2 months.
Application of Speedy Trial Calculation.
         Having determined that the State’s September 2019 continuance was properly excluded
from the speedy trial calculations, we further determine that Lux’s motion for absolute discharge
was properly overruled.
         To summarize the discussion above, the parties first agree that there existed 63 days of
excludable time due to Lux’s motion to suppress, from April 30 to July 1, 2019. Subsequently, the
State’s motion to continue was granted on September 23, and trial was rescheduled for December
2--this resulted in an additional 70 days of excludable time. Thus, a total of 133 days were properly
excludable for speedy trial purposes.
         As stated above, without consideration of any excluded time, Lux’s 6-month speedy trial
clock would have expired on September 16, 2019. With the addition of the 133 excluded days, that
deadline was extended to January 27, 2020. Lux’s motion for absolute discharge was filed on
December 2, 2019. At that time, his speedy trial clock had not yet run.
         We determine that the county court did not err in overruling Lux’s motion for absolute
discharge, nor did the district court err in so affirming.




                                                  -7-
                                         CONCLUSION
        We conclude that the district court did not commit clear error in affirming the order of the
county court which overruled Lux’s motion for absolute discharge. The prosecutor’s oral
pronouncements at the hearing on the State’s motion to continue did not materially vary from the
evidence submitted at the hearing on Lux’s motion for absolute discharge, and thus we conclude
that the State met its burden of proving that the continuance was justified as a result of the
unavailability of a material witness. Lux’s speedy trial clock had not yet run at the time he filed
his motion for absolute discharge. Accordingly, we affirm the judgment of the district court.
                                                                                         AFFIRMED.




                                               -8-